TAFT, Circuit Judge.
The bill filed herein presents the same questions as those already considered in the case of Bank v. Stone, 88 Fed. 383; but it relates to the taxes for 3893-94, which were certified down by the state board of valuation and assessment to the city of Louisville for collection. We do not think that the questions differ in any respect from those already considered, and must therefore hold that the city of Louisville is estopped by the former judgment between tbo bank of Kentucky a.nd it, In which it was held by the court of appeals of Kentucky that the Bank of Kentucky had an irrevocable contract under tbe Hewitt act (Act Ky. May 17, 1886) for the exemption ol’ the property and franchise of the Bank of Kentucky from any other taxation than as therein imposed; and therefore that the hank is entitled to the preliminary injunction against the collection by the city of Louisville and its agents of the taxes provided in the revenue act of November, 1892. The demurrer to the hill is overruled, and the motion for an injunction granted.